Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson et al. Pub. No. US 2011/0309946 A1 [Jonsson] in view of Park et al. Pub. No. US 2019/0220343 A1 [Park] and further in view of Liu et al. Pub. No. US 2014/0009453 A1 [Liu].
1.  Jonsson discloses a system for providing image display, and more specifically, a system for providing a digital image for decorating a living or workspace [Fig. 3], the system comprising: a wall decor device [10] comprising: an image driver [Fig. 1, 40]; a wireless interface [¶ 101]; one or more memory devices [¶ 52]; a processor configured to execute the instructions on the memory to cause the wall decor device to [¶ 57]: receive one or more digital images [¶ 104], the one or more digital images being transmitted by a remote server and by a mobile device [¶ 107]: store the one or more digital images within the one or more memory devices [¶ 65]; and transmit one of the one or more digital images to the image driver for output and display [as shown generally in Figs. 3-4 for instance]; and a mobile application executing upon the mobile device for uploading the digital image to the wall decor device [¶ 104], the mobile application comprises: a wireless uploader [Fig. 3, receiver for 26]; a user interface [¶¶ 14-17]; and network interface [26].  Jonsson is silent on an OLED display for presenting the digital image.  However Park teaches using an OLED as a display as required by the claim [¶ 144 The display 220 may be implemented using, for example, a plasma display panel (PDP), a liquid crystal display (LCD), an organic light-emitting device (OLED)].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jonsson with Park as required by this claim, since such a modification provides for improved image quality and lower power consumption.  Jonsson in view of Park teaches wherein the OLED display comprises a flexible shell [Park ¶ 44].  Jonsson in view of Park is silent on a battery coupled to a solar array power source, the battery and solar array power source providing electrical power to the OLED display, the wireless interface, and the processor.  However Liu teaches solar charging of batteries for use in an OLED [¶ 22].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Jonsson in view of Park with Liu as required by this claim, since such a modification provides for a diversity of energy sources powering devices.
2.  Jonsson in view of Park and further in view of Liu teaches wherein the system further comprises: a remote image server for providing a selection of digital images for use as the digital image on the wall decor device [Jonsson Fig. 3, 28].


Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson in view of Park and further in view of Liu and still further in view of Sukenori Pub. No. US 2012/0249577 A1 [Sukenori].
3.  Jonsson in view of Park and further in view of Liu teaches wherein the mobile application further comprises: an input camera device for capturing an input image for use as the digital image [Jonsson¶ 14]; and an image editor for generating a custom image from the input image for use as a digital image [id. processing an image].
Jonsson in view of Park and further in view of Liu is silent on an image scheduler for defining a time during the day during which a particular digital image is displayed as the digital image.  However Sukenori teaches an image scheduler for defining a time during the day during which a particular digital image is displayed as the digital image [¶ 15 a schedule setting section that sets a schedule indicating an order and timings of displaying the plural images stored in the image storage section].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jonsson in view of Park and further in view of Liu with Sukenori as required by this claim, since such a modification improves the functionality of the device.  Jonsson in view of Park and further in view of Liu and still further in view of Sukenori teaches wherein the digital image comprises one or more particular images defined by the image scheduler [where this occurs in the modified invention].
4.  Jonsson in view of Park and further in view of Liu and still further in view of Sukenori teaches wherein the wall decor device further comprises a device scheduler for controlling which of the one or more particular images are displayed as the digital image using schedule data provided by the image scheduler [Sukenori ¶ 15 a display section that sequentially displays the plural images and the conversion image in the order and the timings according to the schedule set by the schedule setting section].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson in view of Park and further in view of Liu and still further in view of Sadri et al. Pub. No. US 2009/0310028 A1 [Sadri].
5.  Jonsson in view of Park and further in view of Liu is silent on wherein the remote image server comprises: a user ID processor of authenticating the mobile application to access an image database.  However Sadri teaches a digital image frame whereby the frame ID, i.e., user ID, is authenticated [¶ 32].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jonsson in view of Park and further in view of Liu with Sadri as required by this claim, since such a modification increases the functionality and security of the device.  Jonsson in view of Park and further in view of Liu and still further in view of Sadri teaches a database engine for searching and downloading the digital image to the mobile application [Jonsson ¶ 23]; wherein search results of available digital images returned to the mobile application provides the available digital images authorized by the user ID processor [where this occurs in the modified invention].
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Arguments [06/07/22] are fully considered but they are moot owing to the new grounds of rejection detailed above.
Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613. The examiner can normally be reached Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gustavo Polo/              Primary Examiner, Art Unit 2694